Citation Nr: 0400559	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-06 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran retired from the United States Army in July 1967 
after 20 years and 29 days of service.  He died on March [redacted], 
2002.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in May 2002 by the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


FINDINGS OF FACT

1.  The veteran did not die as a result of a service 
connected disability or disabilities.

2.  At the time of his death, the veteran was not in receipt 
of pension or compensation, and he did not have an original 
or reopened claim for either benefit pending at the time of 
his death.

3.  The veteran's body was not held after his death by a 
state in the absence of any next of kin or other person 
claiming the body of the veteran.

4.  The veteran did not die while hospitalized by VA.


CONCLUSION OF LAW

Entitlement to burial benefits is not warranted.  38 U.S.C.A. 
§§ 2302, 2303, 2307, 5107 (West 2002); 38 C.F.R. § 3.1600 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The appellant 
has not identified any evidence which may be pertinent to her 
claim which the RO has not obtained and considered.  In a 
Statement of the Case and a Supplemental Statement of the 
Case, the RO notified the appellant of the requirements in 
law to establish entitlement to the benefit for which she 
applied.  In a statement received in March 2003, the 
appellant stated that she had not filed the claim on appeal, 
and requested to be advised who filed the claim.  The RO 
notified her that a funeral home had submitted VA Form 21-
530, Application for Burial Benefits, with her signature.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the 
appellant's claim and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the appellant if the Board decides her appeal 
at this time and the Board will, therefore, proceed to 
consider the appellant's claims on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

38 C.F.R. § 3.1600 (2003), pertaining to payment of burial 
expenses of deceased veterans, provides as follows:

For the purpose of payment of burial expenses the term 
veteran includes a person who died during a period deemed to 
be active military, naval or air service under 38 C.F.R. 
§ 3.6(b)(6). The period of active service upon which the 
claim is based must have been terminated by discharge or 
release from active service under conditions other than 
dishonorable.
    (a) Service-connected death and burial allowance. If a 
veteran dies as a result of a service-connected disability or 
disabilities, an amount not to exceed the amount specified in 
38 U.S.C. 2307 (or if entitlement is under 38 C.F.R. § 3.8 
(c) or (d), an amount computed in accordance with the 
provisions of 38 C.F.R. § 3.8(c)) may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  Entitlement to 
this benefit is subject to the applicable further provisions 
of this section and 38 C.F.R. § 3.1601 through 3.1610.  
Payment of the service-connected death burial allowance is in 
lieu of 
payment of any benefit authorized under paragraph (b), (c) or 
(f) of this section.

    (b) Nonservice-connected death burial allowance.  If a 
veteran's death is not service-connected, an amount not to 
exceed the amount specified in 38 U.S.C. 2302 (or if 
entitlement is under Sec. 3.8 (c) or (d), an amount computed 
in accordance with the provisions of 38 C.F.R. § 3.8(c)) may 
be paid toward the veteran's funeral and burial expenses 
including the cost of transporting the body to the place of 
burial.  Entitlement is subject to the following conditions:
    (1) At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or
    (2) The veteran has an original or reopened claim for 
either benefit 
pending at the time of the veteran's death, and 
    (i) In the case of an original claim there is sufficient 
evidence of record on the date of the veteran's death to have 
supported an award of compensation or pension effective prior 
to the date of the veteran's death, or
    (ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to date of death; or 
 (3) The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State), and the Secretary determines,
    (i) That there is no next of kin or other person claiming 
the body of the deceased veteran, and
    (ii) That there are not available sufficient resources in 
the veteran's estate to cover burial and funeral expenses; 
and
    (4) The applicable further provisions of this section and 
38 C.F.R. § 3.1601 through 3.1610.

    (c) Death while properly hospitalized. If a person dies 
from non- service-connected causes while properly 
hospitalized by VA, there is payable an allowance not to 
exceed the amount specified in 38 U.S.C. 2303(a) for the 
actual cost of the person's funeral and burial, and an 
additional amount for transportation of the body to the place 
of burial.  For burial allowance purposes, the term 
hospitalized by VA means admission to a VA facility (as 
described in 38 U.S.C. 1701(3)) for hospital, nursing home, 
or domiciliary care under the authority of 38 U.S.C. 1710 or 
1711(a); admission (transfer) to a non-VA facility (as 
described in 38 U.S.C. 1701(4)) for hospital care under the 
authority of 38 U.S.C. 1703; admission (transfer) to a 
nursing home under the authority of 38 U.S.C. 1720 for 
nursing home care at the expense of the United States; or 
admission (transfer) to a State nursing home for nursing home 
care with respect to which payment is authorized under the 
authority of 38 U.S.C. 1741. (If the hospitalized person's 
death is service-connected, entitlement to the burial 
allowance and transportation expenses fall under paragraphs 
(a) and (g) of this section instead of this paragraph.)

(d) Determinations. Where a claim for burial allowance would 
be or has been disallowed because the service department 
holds that the disability was not incurred in line of duty 
and evidence is submitted which permits a different finding, 
the decision of the service department is not binding and the 
Department of Veterans Affairs will determine line of duty. 
The burden of proof will rest upon the claimant.
    (e) Persons not included. Except as provided in Sec. 
3.1605(c) burial allowance is not payable in the following 
cases:
    (1) A discharged or rejected draftee or selectee.
    (2) A member of the National Guard who reported to camp 
in answer to the President's call for World War I or World 
War II service, but who, when medically examined was not 
finally accepted for active military service.
    (3) An alien who does not come within the purview of 
38 C.F.R. § 3.7(b).
    (4) Philippine Scouts enlisted on or after October 6, 
1945, under section 14, Pub. L. 190, 79th Congress.
    (5) Temporary members of the Coast Guard Reserve.
    
(f) Plot or interment allowance.  When a veteran dies from 
nonservice-connected causes, an amount not to exceed the 
amount specified in 38 U.S.C. 2303(b) (or if the entitlement 
is under 38 C.F.R. § 3.8 (c) or (d), an amount computed in 
accordance with the provisions of 38 C.F.R. § 3.8(c)) may be 
paid as a plot or interment allowance.  The plot or interment 
allowance is payable to the person or entity who incurred the 
expenses.  (For payment to a State or political subdivision 
thereof, see 38 C.F.R. § 3.1604(c).)  Entitlement is subject 
to the following conditions:
    (1) The deceased veteran is eligible for the burial 
allowance under paragraph (b) or (c) of this section; or
    (2) The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or
    (3) The veteran was discharged from the active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot 
or interment allowance notwithstanding that the Department of 
Veterans Affairs has determined, in connection with a claim 
for monetary benefits, that the disability was not incurred 
in line of duty); and
    (4) The veteran is not buried in a national cemetery or 
other 
cemetery under the jurisdiction of the United States; and
    (5) The applicable further provisions of this section and 
38 C.F.R. § 3.1601 through 3.1610.  See also 38 U.S.C.A. 
§§ 2302, 2303, 2307 (West 2002).

In the instant case, the facts are not in dispute.  The 
veteran did not die as a result of a service connected 
disability or disabilities.  At the time of his death, he was 
not in receipt of pension or compensation, and he did not 
have an original or reopened claim for either benefit pending 
at the time of his death.  His body was not held after his 
death by a state in the absence of any next of kin or other 
person claiming the body of the veteran.  He did not die 
while hospitalized by VA.  Therefore, the Board finds that 
there is no entitlement to a burial allowance under the 
provisions of 38 C.F.R. § 3.1600(a)(b)(c) (2003).  
Furthermore, because there is no entitlement to burial 
allowance, and the other requirements for a plot or 
internment allowance have not been met, there is no 
entitlement to that benefit.  See 38 C.F.R. § 3.1600(f) 
(2003).  In sum, none of the conditions provided by law and 
regulation which would permit payment of burial benefits have 
been met and, accordingly, the current appeal must be denied.

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002). 



ORDER

Entitlement to burial benefits is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



